UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 30, 2015 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52985 20-1176000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11475 Great Oaks Way, Suite 150, Alpharetta, Georgia 30022 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (678) 581-6843 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On June 30, 2015, SANUWAVE Health, Inc., a Nevada Corporation (the "Company"), provided an update on the Company’s Phase III supplemental clinical trial that used the dermaPACE® for the treatment of diabetic foot ulcers. A copy of the related press release is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. The Company hosted a conference call with investors on June 30, 2015 at 9 a.m., Eastern Time, to discuss the dermaPACE clinical trial. A copy of management’s prepared remarks is attached hereto as Exhibit 99.2 . The information in this Item 7.01 of this Current Report on Form 8-K and the exhibits attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release, dated June 30, 2015, issued by SANUWAVE Health, Inc., titled “SANUWAVE Health provides an update on the dermaPACE clinical trial.” Management’s prepared remarks for the June 30, 2015, SANUWAVE Health, Inc. conference call to discuss the dermaPACE clinical trial. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SANUWAVE HEALTH, INC. Dated: June 30, 2015 By: /s/ Barry J. Jenkins Name: Barry J. Jenkins Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release, dated June 30, 2015, issued by SANUWAVE Health, Inc., titled “SANUWAVE Health provides an update on the dermaPACE clinical trial.” 99.2 Management’s prepared remarks for the June 30, 2015, SANUWAVE Health, Inc. conference call to discuss the dermaPACE clinical trial.
